Citation Nr: 1437083	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the record.

In February 2011, the Board remanded the instant matter for additional development.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In its February 2011 remand, the Board noted that the issue of entitlement to service connection for erectile dysfunction and bowel impairment had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These claims were therefore referred to the AOJ for appropriate action.  However, a review of the claims file suggests that these claims have not yet been addressed by the AOJ.  As such, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that his prostate cancer is the result of his in-service exposure to herbicides while stationed in Thailand.  Specifically, he contends that he was exposed to herbicides while performing guard duty along the base perimeter and while working on airplanes located in the revetments.  He also contends such exposure while working on airplanes that had been used in Vietnam.  The Veteran's service personnel records confirmed that he was stationed at Royal Thai Air Bases during the Vietnam era and that he served as an aircraft mechanic and crew chief.  As such, in February 2011, the Board remanded the instant claim to obtain an etiological opinion, among other development.

Such an opinion was obtained in September 2012.  The examiner opined that the Veteran's history of chronic prostatitis and prior diagnosis of prostate cancer was not related to his service and less likely than not may be considered as an etiological factor in the development of prostate carcinoma.  The examiner reasoned that the Veteran did not have a history of Agent Orange exposure; no further rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the examiner did not address whether herbicide exposure could have directly caused the claimed condition.  The Board must consider whether service connection for the Veteran's prostate cancer on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (that even if a veteran is not entitled to presumptive service connection for a disability as due to herbicide exposure, service connection on a direct basis also must be considered).  In light of these deficiencies, such an addendum opinion should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2012 VA examiner for an addendum opinion as to whether the Veteran's prostate cancer is related to his service.  If the examiner who drafted the September 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

Following a review of the record, the examiner should address the following question:

Is at least as likely as not that the Veteran's prostate cancer had its onset in service or is otherwise related to service?  The examiner should specifically address the Veteran's contention that his exposure to herbicides while working on airplanes that had flown in Vietnam resulted in his prostate cancer.

The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



